Case 18-11801-JTD Doc1620 Filed 08/01/19 Pagelof5

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In Re:
J&M Sales Inc., ef al.,

Debtors.

Chapter 7
Case No. 18-11801 (LSS)
(Jointly Administered)

 

 

MOTION OF MARICOPA COUNTY TREASURER FOR PAYMENT OF SECURED
PERSONAL PROPERTY TAXES FROM SALE PROCEEDS

Maricopa County Treasurer (“MCT”), a secured tax lien creditor, by and through
its undersigned counsel, hereby moves this Court for an order directing payment of
MCT’s Claim #248 representing secured personal property taxes for tax year 2018 in
the amount of $37,132.50, plus any accrued interest through the date of payment, owed
to the Maricopa County Treasurer from sale proceeds or such other amounts paid to the
Debtors in accordance with the Interim and Final Order (I) Authorizing the Debtors to
Assume Consulting Agreement; and Final Order (Il) Authorizing and Approving the
Conduct of Store Closing Sales, with such Sales to be Free and Clear of All Liens,
Claims, and Encumbrances, and (Ill) Granting Related Relief (DE 460 and 760) and the
Order Approving Sale of Certain Purchased Assets and Granting Related Relief, and

pursuant to 11 U.S.C. § 105. This motion is supported by the following Memorandum of

19

20

21

22

23

24

 

Points and Authorities.

WILLIAM G. MONTGOMERY
MARICOPA COUNTY ATTORNEY

BY: /s/ Peter Muthig
PETER MUTHIG
Deputy County Attorney
Attorney for Maricopa County Treasurer

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 18-11801-JTD Doc1620 Filed 08/01/19 Page 2of5

MEMORANDUM OF POINTS AND AUTHORITIES

1. MCT’s Claim:

On August 30, 2018, Maricopa County filed its Proof of Claim, #248 (the “MCT
Claim #248”), in the amount of $40,130.98 representing 2018 personal property taxes.
Interest accrues on the taxes included in MCT Claim #248 at the statutory rate of 16%
per annum until paid in full. See 11 U.S.C. § 511 and A.R.S. § 42-18053. The tax liens
attached on January 1,2018. A.R.S. § 42-17153. There has been no objection to MCT
Claim #248. The taxes due as of August 1, 2019 are listed below. Additional interest

accrues on the 1* of each subsequent month until paid in full.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Address Store No. Parcel Tax Year Tax Due
4321 W. Bethany Home Road, Glendale, AZ 331 949-81-481 2018 $570.24
4105 N. 51st Avenue, Suite 139, Phoenix, AZ 329 992-20-641 2018 $647.99
308 E. University Drive, Mesa, AZ 330 992-20-650 2018 $4,595.67
26 E. Baseline Road, Suite 110, Phoenix, AZ 332 992-20-678 2018 $8,782.31
8837 N. 19th Avenue, Phoenix, AZ 330 993-22-622 2018 $4,295.82
2020 N. 75th Avenue, Suite 45, Phoenix, AZ 189 993-62-332 2018 $7,548.00
4003 E. Indian School Road, Phoenix, AZ 415 993-65-970 2018 $4,836.96
1036 E. Southern Avenue, Suite 104, Mesa, AZ 187 993-65-989 2018 $3,749.99
5239 W. Indian School Road, Phoenix, AZ 606 915-09-859 2018 $903.68
1021 N. Arizona Avenue, Chandler, AZ 600 931-84-224 2018 $278.65
3334 W. Van Buren Street, Phoenix, AZ 605 934-05-405 2018 $923.19
$37,132.50

 

 

2. The Personal Property Taxes Are Required To Be Paid From Sale
Proceeds:

The Interim Order

On September 20, 2019, the Court entered an Interim Order (I) Authorizing the
Debtors to Assume Consulting Agreement; and Final Order (Il) Authorizing and
Approving the Conduct of Store Closing Sales, with such Sales to be Free and Clear of

all Liens, Claims, and Encumbrances, and (Ill) Granting Related Relief (DE 460) (the

2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 18-11801-JTD Doc1620 Filed 08/01/19 Page 3of5

“Interim Order’). The Interim Order provided the following:

Notwithstanding any provisions of the Interim DIP Order; or any final
orders pertaining to post-petition financing, use of cash collateral, or the
sale of the debtors' assets, or any agreements validated by any such
orders, the liens currently held by Maricopa County, Arizona ("Maricopa")
shall neither be primed by nor subordinated to any liens granted thereby.
Furthermore, from the proceeds of the sale of any of the debtors’ assets
located in the County of Maricopa, the amount of $10,581.88 shall be set
aside by the debtors in a segregated account as adequate protection for
the secured claims of Maricopa prior to the distribution of any proceeds to
any other creditor; provided, however, that the preceding sentence shall in
no way affect the Debtors' payment of the Agent's fees as set forth in the
Agreement. The liens of Maricopa shall attach to these proceeds to the
same extent and with the same priority as the liens they now hold against
the property of the debtors. These funds shall be on the order of adequate
protection and shall constitute neither the allowance of the claims of
Maricopa, nor a cap on the amounts they may be entitled to receive.
Furthermore, the claims and liens of Maricopa shall remain subject to any
objections any party would otherwise be entitled to raise as to the priority,
validity or extent of such liens. These funds may be distributed upon
agreement between Maricopa and the Debtors, or by subsequent order of
the Court, duly noticed to Maricopa.

The amount listed in the Interim Order did not set a cap on the amounts that MCT is
entitled to receive. The Debtors subsequently closed all remaining stores in Maricopa
County and/or sold all of the personal property subject to the tax liens. The Final Order
authorizing the Debtors to Assume Consulting Agreement was entered on November 2,
2018 (DE 760).

The Pegasus Trucking Sale Order

On October 17, 2018, the Court entered an Order Approving Sale of Certain
Purchased Assets and Granting Related Relief (DE 670) (the “Sale Order’). The Sale
Order provided for the sale of the remaining personal property subject to the tax liens.
The Sale Order provided that liens would attach to the sale proceeds with the same
validity, priority, force and effect as the same had with respect to the assets at issue,

subject to any and all defenses, claims and/or counterclaims or setoffs that may exist

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 18-11801-JTD Doc1620 Filed 08/01/19 Page 4of5

(Sale Order, p. 18, 15). Further, the Asset Purchase Agreement provided that statutory
liens for taxes not yet delinquent were permitted liens. At the time of entry of the Sale
Order, the 2018 taxes were not yet delinquent.

A.R.S. §§ 42-19106 and 42-17153

Arizona law grants Maricopa County a valid lien on personal property that is
“orior and superior to any other liens of every kind and description regardless of when
another lien attached.” A.R.S. § 42-19106'. Therefore Maricopa County held and holds
a first priority lien on the sale proceeds and the taxes should be paid first to satisfy the
taxes due.

A.R.S. § 42-18059 and 42-19107(A)

Arizona law provides “If the tax has not been paid on property sold at judicial
sale, or sold by an executor, administrator, guardian or trustee, the person making the
sale shall pay the taxes, penalties and costs from the proceeds of the sale.” A.R.S. §
42-18059. Therefore, the taxes should have been paid upon sale of the personal
property.

Arizona law further provides that “It is unlawful for the owner, a lienholder, a
conditional vendor or any other person to knowingly sell or transfer personal property or
remove it from its location until the taxes on the property are paid.” A.R.S. § 42-
19107(A). A violation of this statute is a Class 1 Misdemeanor. The MCT Claim was
filed over two months prior to the Sale Order being entered so the Debtors knew of the
tax liens and the taxes should have been paid upon sale or transfer of the property.

The county is entitled to have its tax liens on the property paid from the proceeds

of the sale of the property. Brans v. City of Dallas, Texas, 217 F.2d 640, 641 (5th

 

' See also A.R.S. § 42-17153.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 18-11801-JTD Doc1620 Filed 08/01/19 Page5of5

Cir.1954).

WHEREFORE, Maricopa County respectfully requests that the Court enter an

order directing payment of MCT’s Claim #248 representing the 2018 personal property

taxes due in the amount of $37,132.50, plus accrued and accruing post-petition interest

through the date of payment, from the sale proceeds.

Dated: August 1, 2019.

WILLIAM G. MONTGOMERY
MARICOPA COUNTY ATTORNEY

/s/ Peter Muthig

PETER MUTHIG (AZ State Bar #018526)
Deputy County Attorney

CIVIL SERVICES DIVISION

Security Center Building

222 North Central Avenue, Suite 1100
Phoenix, Arizona 85004-2206
Telephone (602) 506-1923

Fax: (602) 506-8567

Attorney for Maricopa County Treasurer

 

 
